Citation Nr: 0910365	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-31 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  
He received the National Defense service Medal, Vietnam 
Service Medal, and Vietnam Campaign Medal.  He died on 
January [redacted], 2005.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for cause of the Veteran's 
death.  

The Board also notes that the May 2005 rating decision denied 
entitlement to accrued benefits.  The appellant only 
perfected an appeal for the issue of service connection for 
the cause of the Veteran's death.  See 38 C.F.R. § 20.200 
(2008).

In November 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The Board also notes that in December 2008, additional 
evidence was received at the Board and was associated with 
the claims folder without waiver of the RO's initial review 
of this evidence.  The evidence consists of two treatment 
reports from a private physician, Dr. G.  In this case, 
although there is no written waiver, the additional records 
are redundant of what was already of record, and, thus, there 
is no need to refer the new evidence to the RO.  Therefore, 
the Board finds that the solicitation of a waiver and/or 
remand for the RO's initial consideration of this evidence is 
not required.  38 C.F.R. § 20.1304(c) (2008).

In a January 2006 statement, the appellant asserted that the 
Veteran's death was a result of a failure to care for his 
medical condition and a failure by the VA to maintain his 
life.  Because the appellant's statement reasonably raises a 
claim for entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1151 (West 
2002), this issue is referred to the RO for clarification and 
any action deemed necessary.


FINDINGS OF FACT

1.  The Veteran died in January 2005; the immediate cause of 
death listed on his death certificate is fungal sepsis.  
Other underlying causes of death include myelofibrosis, renal 
failure, and septic shock.

2.  At the time of the Veteran's death, service connection 
was established for post traumatic stress disorder (PTSD), 
rated as 100 percent disabling.

3.  There is no probative evidence that establishes a nexus 
between the Veteran's cause of death and service, nor did any 
service-connected disability cause or contribute 
substantially or materially to cause his demise.


CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the Veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008).

The surviving spouse of a Veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002).  In 
order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; and that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
it must be considered whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In such a situation, however, it would not generally 
be reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(3), (4).

A Veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2008); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas.  38 U.S.C.A.        § 1116 (West 2002); 38 
C.F.R. § 3.309(e) (2008).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The appellant contends that the Veteran's death is due to 
herbicide exposure during the Veteran's service in Vietnam.  
She also asserts that the Veteran died as a direct result of 
his failure to cope with PTSD.  See statement dated January 
2006.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  In this case, the Veteran died in 
January 2005.  The death certificate indicates that his 
immediate cause of death was fungal sepsis.  Antecedent 
causes were listed as being myelofibrosis, renal failure, and 
septic shock.  The Veteran's death certificate shows that an 
autopsy was performed, and in January 2006, the appellant 
submitted a copy of the January 2005 report.  A careful 
review of this autopsy report reveals final anatomic 
diagnoses of disseminated fungal infection, Fusarium species; 
clinical history of myeloproliferative disorder; 
cardiomegaly; and status post toe nail removal from first 
digit of right foot.  The report noted that the Veteran died 
of sepsis secondary to disseminated fungal infection.

At the time of his death, the Veteran was service-connected 
for PTSD.  There is no competent evidence of record 
suggesting a relationship between the cause of the Veteran's 
death and his service-connected disability.  PTSD is not 
listed anywhere on the death certificate.

The evidence clearly shows the Veteran ultimately died from 
sepsis as a result of a disseminated fungal infection.  
However, there is no competent evidence of record which 
establishes that the Veteran's fungal infection or sepsis was 
incurred in or otherwise due to service.  In this regard, the 
service treatment records show the Veteran was treated for 
upper respiratory infections, viral syndrome, and 
gastroenteritis.  However, no fungal infection or sepsis was 
ever diagnosed.  Additionally, no diagnoses were noted on the 
Veteran's separation examination.  The evidence shows the 
Veteran did not complain of, or seek treatment for, a fungal 
infection during service, or anytime after separation from 
service.

Additionally, the Board considered whether any of the 
remaining causes of death listed on the Veteran's death 
certificate are related to his military service.  However, 
there is no evidence of myelofibrosis, renal failure, and 
septic shock in his service treatment records or for many 
years thereafter, nor is there any competent medical evidence 
indicating any relationship to service.  See 38 C.F.R. § 
3.303. See also Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the Board may consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue).  Furthermore, there is no competent evidence that any 
of these disabilities are related to the Veteran's service-
connected PTSD.  38 C.F.R. § 3.310.

The Board also notes that the appellant specifically alleges 
that the Veteran's myelofibrosis was due to his exposure to 
herbicides while he was in service in Vietnam.  The Board 
acknowledges the appellant's contention; however, the 
Veteran's causes of death are not among the listed diseases 
determined to be associated with herbicide exposure and 
therefore, the presumption does not apply.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  Although the appellant 
contends that the Veteran had leukemia in connection with his 
myelofibrosis, leukemia appears to be an isolated finding.  
See private treatment report from Dr. Q. dated May 2004.  A 
VA examination dated September 2004 also notes the Veteran's 
reported history of leukemia, but no diagnosis of leukemia 
was made at that time.  Thus, the Board notes that the 
diagnosis of leukemia appears to be an isolated finding, as 
the medical records are otherwise negative for any evidence 
of leukemia.  In any event, leukemia is not listed as a cause 
of the Veteran's death and the evidence fails to show any 
diagnosis of chronic lymphocytic leukemia, the only leukemia 
among the listed diseases determined to be associated with 
herbicide exposure.

The Board recognizes that the appellant believes the 
Veteran's death is somehow due to service, and does not 
question her sincerity in attempting to make that connection; 
however, as a lay person, she does not have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Not one of the causes of the 
Veteran's death is simple and subject to a lay diagnosis or 
etiological assessment.  

In sum, the evidence shows that the Veteran developed a 
fungal infection, myelofibrosis, renal failure, and septic 
shock many years after service separation which, in turn, led 
to his death from sepsis.  None of these disorders were 
service-connected at the time of the Veteran's death, and the 
competent medical evidence of record does not indicate that 
they were incurred during or related to service.  There is 
also no competent evidence that any of these disabilities 
were related to his service-connected PTSD.  Finally, the 
record lacks any competent evidence indicating that the 
Veteran's service-connected PTSD caused or contributed to his 
death.  Thus, there is no competent evidence which 
establishes that the Veteran's service-connected PTSD caused 
or contributed to cause the Veteran's ultimate demise, or 
that the cause of death was related to service.  

As a preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in March 2005, before the 
initial original adjudication of the claim.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate a claim for service connection 
for the cause of the Veteran's death, as well as what 
information and evidence must be provided by the appellant 
and what information and evidence would be obtained by VA.  
She was also told to inform VA of any additional information 
or evidence that VA should have.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for DIC benefits based on 
service connection for the cause of death.  Generally, 
section 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Furthermore, the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  

While the appellant did not receive specific notice in this 
regard, the Board notes that the record overall indicates 
that she had actual knowledge of the information needed to 
substantiate her claim.  The March 2005 notice letter tells 
the appellant that evidence is needed to show that the 
Veteran's service-connected disability caused or contributed 
to cause the Veteran's death.  Here, the record reflects that 
the Veteran had been granted service connection for PTSD.  
Although the notice provided did not discuss the first 
element required by Hupp, the appellant has not been 
prejudiced, as she has actual knowledge of the Veteran's 
service-connected disability and has presented argument in 
this regard.  See statements from the appellant's 
representative dated December 2005, and statements from the 
appellant dated in January 2006.  In this case, the appellant 
had a meaningful opportunity to participate effectively in 
the processing of her claim, and this error was not 
prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 439 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  A 
March 2008 letter provided the appellant with notice of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection and the claim was 
readjudicated in a December 2008 supplemental statement of 
the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, the Board determines that the 
appellant was not prejudiced by any defect in timing because 
the appellant's claim for service-connection for the cause of 
Veteran's death is denied. 

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of her claim.  The RO has 
obtained the Veteran's death certificate, the Veteran's 
autopsy report, statements by the appellant, private medical 
reports, VA treatment reports, and all available service 
treatment records.  There is no identified relevant evidence 
that has not been accounted for.  A medical opinion was not 
provided regarding the etiology of the Veteran's death.  VA's 
duty to assist doctrine does not require a medical opinion, 
however, because there is no medical evidence indicating an 
association between any in-service injury, disease, or event, 
and the cause of the Veteran's death.  38 C.F.R. § 3.159 (c) 
(2008); See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 
(2006).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 





ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


